UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7032


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JASON ANTWAN WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-cr-00343-FL-1)


Submitted:   November 19, 2015            Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason Antwan Williams, Appellant Pro Se. S. Katherine Burnette,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jason Antwan Williams appeals the district court’s order

denying relief on his motion for modification of sentence, 18

U.S.C. § 3582 (2012).      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.      United States v. Williams, No. 5:12-cr-

00343-FL-1    (E.D.N.C.   June   25,   2015).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                       2